United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3258
                                   ___________

Serafin Ruiz Carrillo,                  *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: June 11, 2010
                                Filed: June 16, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Serafin Ruiz Carrillo, a citizen of Mexico, petitions for review of an order of
the Board of Immigration Appeals (BIA) denying his motion to reopen and reconsider
the BIA’s prior decision, affirming an immigration judge’s denial of cancellation of
removal. We conclude Carrillo has waived any challenge to the BIA’s denial of
reopening and reconsideration, see Averianova v. Holder, 592 F.3d 931, 935 (8th Cir.
2010) (alien waived claim by failing to present argument on appeal), and that the
denial of cancellation of removal is not properly before us, see 8 U.S.C. § 1252(b)(1)
(petition for review must be filed within 30 days of final order of removal);
Boudaguian v. Ashcroft, 376 F.3d 825, 827 (8th Cir. 2004) (motion to reopen and
reconsider filed after BIA affirmed IJ’s denial of removal relief did not toll time for
seeking judicial review of BIA’s affirmance of IJ’s decision).

      Accordingly, we deny the petition for review. We also deny respondent’s
pending motion.
                     ______________________________




                                         -2-
                                          2